Citation Nr: 0803114	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus due to herbicide exposure. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that in February 1991, the Agent Orange Act 
of 1991, Public Law 102-4, 105 Stat. 11 (1991) was enacted.  
It added to title 38 of the United States Code a new section 
(§ 1116) establishing a scientific-evidence review process 
for the establishment of presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents.  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, 
requested that the National Academy of Science (NAS) assess 
whether there was a connection between exposure to Agent 
Orange and the subsequent development of Type II diabetes.  
After the NAS issued its report concluding that such 
connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See Fed. 
Reg. 23,166-69 (May 8, 2001).  

The veteran originally submitted a claim of entitlement to 
service connection for diabetes mellitus in June 1997.  
Service connection was denied in a November 1997 rating 
decision.  The veteran subsequently filed another claim of 
service connection for diabetes mellitus type 2 in May 2001, 
after which time a connection between Agent Orange and the 
development of Type II diabetes was established, as noted 
above.  Although there was a prior determination on the issue 
of entitlement to service connection for diabetes mellitus, 
because of the liberalizing provisions of the Agent Orange 
Act of 1991, this claim is considered without regard to 
finality of the previous adjudication.  See Spencer v. Brown, 
4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) 
(when a provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulations is a claim separate and 
distinct from a claim previously and finally denied prior to 
the change in the law or regulation).  

(Consideration of the claim of entitlement to service 
connection for GERD is deferred pending completion of the 
development addressed in the remand below.)


FINDINGS OF FACT

1.  The veteran visited in the Republic of Vietnam in 
November 1972.  

2.  The veteran has been diagnosed with Type 2 diabetes 
mellitus.


CONCLUSION OF LAW

The veteran has Type 2 diabetes mellitus that is presumed to 
be the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that while he was in service in November 
1972 he was on an airplane on the way to Thailand, which 
stopped in Vietnam to unload passengers and cargo. 

The veteran served on active duty from February 1971 to July 
1995.  The service personnel records associated with the 
claims file reveal that the veteran was stationed in Thailand 
for the period from November 1972 to August 1973.  

Associated with the appellate record is a copy of a letter 
from the veteran to his mother, dated in December 1972.  The 
envelope accompanying the letter was also included with the 
letter and a postmark on the envelope indicates that the 
letter was mailed in December 1972 from an Army Post Office 
(APO).  In the letter the veteran indicated that he went to 
Hawaii and then to the Philippines where the plane he was 
traveling on had engine trouble.  After the engine was 
repaired, the veteran said the plane went to Vietnam for a 
while and then on to Thailand.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 1996 to March 2003.  The records 
reveal that the veteran was diagnosed with diabetes mellitus 
type 2 in May 1997.  The veteran was treated with oral 
glipizide and a restricted diet.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2007); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).

In the instant case the veteran has a confirmed diagnosis of 
Type 2 diabetes, which the record shows is being treated with 
prescribed medication as well as a restricted diet.  The 
veteran's Type 2 diabetes is therefore manifested to a degree 
of at least 10 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  

While there is no official documentation of record that the 
veteran was physically in Vietnam, the Board finds the 
statements of the veteran and the December 1972 letter 
persuasive evidence that he did in fact visit the Republic of 
Vietnam during the requisite time period.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the veteran is competent 
to testify about what he experienced in service).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, and finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the question of the 
veteran's visitation in Vietnam.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
evidence, the Board finds it is at least as likely as not 
that the veteran visited Vietnam and was therefore 
presumptively exposed to herbicides there.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.

In summary, the Board finds that the veteran has Type 2 
diabetes manifested to a degree of 10 percent or more; that 
he visited Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975; that he was thereby 
presumptively exposed to herbicide agents; and that service 
incurrence for his Type 2 diabetes may be thus be presumed.




ORDER

Service connection for Type 2 diabetes mellitus due to 
herbicide exposure is granted.


REMAND

A review of the claims file reveals that further evidentiary 
development is necessary before a decision on the merits of 
the veteran's claim of service connection for GERD can be 
reached.  

The veteran's service medical records (SMRs) reveal that at 
the time of a November 1994 separation examination, he 
reported frequent indigestion that had begun in 1993.  He 
said the symptoms included a burning in his stomach and he 
reported that he used over-the-counter medication (antacids).  

Associated with the claims file are treatment records from 
Ehrling Bergquist Hospital dated in November and December 
1995.  An esophagram dated in November 1995 revealed a normal 
upper gastrointestinal examination.  

VA outpatient treatment reports associated with the record 
include an upper endoscopy preliminary report dated in April 
1997 which revealed mild esophagitis of the lower esophagus 
and moderate gastritis.  In May 1997 the veteran was 
diagnosed with GERD/esophageal erosion/gastritis.  

Associated with the claims file are two letters from the 
veteran's treating physicians at Offutt Air Force Base.  The 
first letter, dated in December 2000, indicates that the 
veteran had had symptoms of GERD for approximately ten years, 
which started while he was on active military duty.  The 
second letter, dated in May 2001, indicates that the veteran 
had had GERD since at least 1993 based on the results of his 
separation examination.  

The Board notes that while the veteran's service medical 
records did not specifically denote a diagnosis of GERD while 
he was in service, the veteran reported symptoms which are 
consistent with GERD.  Therefore, the veteran should be 
afforded a VA examination and a nexus opinion should be 
obtained in order to assess his claim of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  Arrange for the veteran to 
undergo a VA examination by a 
medical professional with 
appropriate expertise to determine 
the onset and etiology of the 
veteran's GERD.  A medical opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that GERD is 
etiologically related to military 
service.  (Consideration should be 
given to the entire record, 
including the service medical 
records, which document complaints 
of indigestion and burning in his 
stomach at the veteran's November 
1994 separation examination.)

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for a VA examination and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a scheduled 
VA examination without good cause 
may include denial of the claim.  38 
C.F.R. § 3.655 (2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
medical report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


